 



Exhibit 10.1
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 Wall Street
New York, New York 10005
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
December 21, 2005
Trizec Properties, Inc.
10 S. Riverside Plaza, Suite 1100
Chicago, IL 60606

     
Attention:
  Mr. Michael Colleran
 
  Mr. Patrick Aldrich

Senior Secured Interim Term Loan Facility
And
Senior Unsecured Revolving Credit Facility
COMMITMENT LETTER
Ladies and Gentlemen:
Trizec Properties, Inc. (“Trizec”) has advised Deutsche Bank Trust Company
Americas (“DBTCA”) and Deutsche Bank Securities, Inc. (“DBSI” and together with
DBTCA, “DB”) (A) that it desires to acquire, through a newly-formed,
wholly-owned subsidiary of Trizec (the “Borrower”), for a total consideration of
approximately $1.626 billion, a portfolio of thirteen (13) office properties and
four (4) entitled sites totaling 7.8 acres of land, all located in southern
California (the “Portfolio Acquisition”), from Arden Realty Limited Partnership
(“Arden OP”) (in conjunction with the acquisition of Arden Realty Inc. (“Arden”)
by General Electric Capital Corporation (“GECC”)) pursuant to (i) a purchase and
sale agreement dated as of December 19, 2005 (the “Acquisition Agreement”)
between Trizec Holding Operating LLC, a subsidiary of Trizec (“THO”), and GECC,
and (ii) a merger agreement (the “Merger Agreement”) among Arden, Arden OP, GECC
and certain of its subsidiaries and Trizec and THO, (B) that such Portfolio
Acquisition will be accomplished (as contemplated in the Acquisition Agreement
and the Merger Agreement) through a qualified intermediary arrangement to
facilitate a series of 1031 Exchanges that are contemplated to effect planned
asset dispositions subsequent to closing (collectively, the “Transactions”), and
(C) that, in connection with the above, Trizec desires to establish a senior
secured interim term loan facility of up to $1.475 billion for the Borrower (the
“Interim Facility”). The proceeds of the Interim Facility, together with the
Equity Investment (as defined below), will be used by the Borrower (i) to
finance the Portfolio Acquisition and (ii) to pay closing costs in connection

 



--------------------------------------------------------------------------------



 



therewith. You have asked for a financing commitment for the entire amount of
the Interim Facility as provided herein. Capitalized terms used in this letter
agreement but not defined herein shall have the meanings given them in the
summary of terms and conditions of the Interim Facility which is attached as
Exhibit A hereto.
Promptly following the public announcement of the Portfolio Acquisition and the
Merger Transaction (as defined below), you have requested that DB request the
lenders (the “Existing Revolving Facility Lenders”) under Trizec’s existing
$750 million revolving credit facility (the “Existing Revolving Facility”) to
approve an amendment to the Existing Revolving Facility (the “Existing Revolving
Facility Amendment”) which reflects the changes blacklined in the summary of
terms and conditions of the Existing Revolving Facility which is attached as
Exhibit B hereto. If the Existing Revolving Facility Amendment is approved by
the affirmative vote of the Required Lenders (as defined in the Existing
Revolving Facility Loan documents), the effectiveness of such amendment will be
conditioned upon consummation of the Portfolio Acquisition and the closing of
the Interim Facility in accordance with the terms of this Commitment Letter and
the Fee Letter. If the Existing Revolving Facility Amendment is not so approved,
Trizec desires to establish a replacement $750 million revolving credit facility
(the “Replacement Revolving Facility”) on substantially the same terms as those
in the Existing Revolving Facility, as amended to reflect the changes shown in
Exhibit B hereto. The effectiveness of the Replacement Revolving Facility will
be conditioned upon consummation of the Portfolio Acquisition and the closing of
the Interim Facility in accordance with the terms of this Commitment Letter and
the Fee Letter.
Subject to the terms and conditions described in this Commitment Letter and the
summaries of terms and conditions set forth in Exhibits A and B hereto
(collectively, together with the Fee Letter referred to below, this “Commitment
Letter”), DBTCA is pleased to inform you of its commitment to provide the entire
amount of the Interim Facility and the Replacement Revolving Facility (each a
“Facility” and together, the “Facilities”).
For purposes of this Commitment Letter, “DB” shall mean DBTCA, DBSI and/or any
affiliate thereof as they shall determine to be appropriate to provide the
services contemplated herein. Each of DBTCA and DBSI may, in performance of its
services under this Commitment Letter, delegate such of its functions as it may
select to and/or employ the services of any of its affiliates; provided,
however, that no such delegation shall affect the terms hereof. Each of DBTCA
and DBSI may allocate, in whole or in part, to such affiliates any fees payable
to it in such manner as it may in its sole discretion see fit.

2



--------------------------------------------------------------------------------



 



Section 1. Conditions Precedent.
The commitment and all other obligations of DB hereunder with respect to the
Facilities are subject to the satisfaction of the following conditions
precedent, all as determined by DBTCA:
     (a) the delivery to DBTCA of the final executed Merger Agreement and
confirmation by DBTCA that there have been no changes or modifications reflected
in the final executed Merger Agreement from the draft thereof attached as
Exhibit K to the final executed Acquisition Agreement delivered to DBTCA on
December 19, 2005 by Trizec as part of its proposal for the Transactions, that
are adverse to the interests of the lenders in any material respect (all
references in this Commitment Letter to the Acquisition Agreement or the Merger
Agreement are references to the final executed version thereof delivered to and
confirmed to be acceptable by DBTCA as provided in this clause (a) and clause
(b) below);
     (b) confirmation by DBTCA that there have been no changes or modifications
to the final executed Acquisition Agreement delivered to it by Trizec on
December 19, 2005 other than any changes or modifications that (i) are required
due to changes or modifications to the final executed Merger Agreement that are
confirmed to be acceptable by DBTCA as provided in clause (a) above and (ii) are
not adverse to the interests of the lenders in any material respect;
     (c) the satisfaction of all conditions precedent to the closing of the
Portfolio Acquisition contemplated under the Acquisition Agreement and the
concurrent closing of the Portfolio Acquisition and the transactions
contemplated by the Merger Transaction;
     (d) the preparation, execution, delivery and effectiveness of loan
documentation with respect to the Interim Facility, including, without
limitation, a credit agreement, security agreements, guaranties, and other
agreements incorporating and substantially consistent with the terms and
conditions outlined in this Commitment Letter with respect to the Interim
Facility, and with such other terms as may be reasonably satisfactory to DB and
its counsel and Trizec and its counsel (the “Interim Facility Operative
Documents”);
     (e) the preparation, execution, delivery and effectiveness of loan
documentation with respect to the Existing Revolving Facility Amendment or the
Replacement Revolving Facility, as applicable, including, without limitation, a
credit agreement or credit agreement amendment, guaranties, and other agreements
incorporating and substantially consistent with the terms and conditions
outlined in this Commitment Letter with respect to the Existing Revolving
Facility Amendment or the Replacement Revolving Facility, as applicable, and
with such other terms as may be reasonably satisfactory to DB and its counsel
and Trizec and its counsel (the “Revolving Facility Operative

3



--------------------------------------------------------------------------------



 



Documents” and together with the Interim Facility Operative Documents, the
“Facility Operative Documents”);
     (f) Trizec shall make an equity investment in the Borrower of approximately
$167 million in order to fund the balance of the purchase price for the
Portfolio Acquisition and closing costs in connection therewith;
     (g) since September 30, 2005, after giving effect to the pro-forma
condition of Trizec and its affiliates described in the projections delivered to
DB on December 20, 2005, there has not been any change, event, condition,
development or occurrence that could, in the opinion of DB, have, individually
or in the aggregate, a material adverse effect on the business, condition
(financial or otherwise), operation or performance of Trizec and its affiliates
taken as a whole;
     (h) since the date of the Merger Agreement, there has been no “Material
Adverse Effect” (as defined in the Merger Agreement) such that the condition set
forth in Section 9.02(e) of the Merger Agreement is not satisfied; and
     (i) the satisfaction of the other conditions precedent to (x) the funding
of the Interim Facility contained in Exhibit A hereto and (y) the effectiveness
of the Existing Revolving Facility Amendment or the funding of the Replacement
Revolving Facility, as applicable, contained in Exhibit B hereto.
Section 2. Commitment Termination.
DB’s commitment hereunder will terminate on the earliest of (a) the date the
Facility Operative Documents become effective in accordance with their
respective terms and the Transactions have been consummated, (b) the date of the
termination of the Acquisition Agreement and the Merger Agreement, (c) June 30,
2006, and (d) December 22, 2005 in the event that Trizec fails on or before 5:00
p.m. (New York City time) on such date (i) to accept the provisions hereof by
signing the enclosed copy of this Commitment Letter (including the Fee Letter)
and returning them to DB, (ii) to make the initial payment to DB required
pursuant to the Fee Letter, (iii) to deliver the final executed Merger Agreement
in the form required pursuant to clause (a) of Section 1 hereof and (iv) to
deliver the final executed Acquisition Agreement in the form required pursuant
to clause (b) of Section 1 hereof. In addition, DB’s commitment hereunder with
respect to the Replacement Revolving Facility shall in any event terminate on
the effective date of the Existing Revolving Facility Amendment. Each of the
parties acknowledges and agrees that the commitment letters dated December 19,
2005 and December 20, 2005 among DB and Trizec are of no further force or effect
and are superceded and replaced by this Commitment Letter in all respects.
Section 3. Syndication.
DB reserves the right, prior to or after the execution of the Facility Operative
Documents, to syndicate all or a portion of its commitment under each of the
Interim Facility and the Replacement Revolving Facility (if applicable) to one
or more other financial institutions,

4



--------------------------------------------------------------------------------



 



trusts, funds or other entities in consultation with Trizec, that will become
parties to the relevant Facility Operative Documents pursuant to a syndication
to be managed by DB (the financial institutions, trusts, funds and other
entities becoming parties to the Facility Operative Documents with respect to
either of the Facilities being collectively referred to herein as the
“Lenders”). DB will manage all aspects of the syndication of each of the
Facilities in consultation with Trizec, including, without limitation, the
timing of all offers to potential Lenders, the determination of the amounts
offered to, and selection of, potential Lenders, the acceptance and allocations
of commitments of the Lenders and the titles and compensation to be provided to
the Lenders under each of the Facilities. The commitment of DBTCA hereunder is
not subject to the successful completion of any such syndication.
Trizec agrees to cooperate with DB to assist DB in syndicating the Facilities by
(i) making senior management, representatives and advisors of Trizec available
to participate in information meetings with potential Lenders under the
Facilities at such times and places as mutually agreed; (ii) using its
commercially reasonable efforts to ensure that DB’s syndication efforts benefit
from Trizec’s lending relationships; (iii) assisting in the preparation of a
customary confidential information memorandum for each of the Facilities and
other customary marketing and rating agency materials to be used in connection
with the syndication of each of the Facilities; (iv) providing DB with all
projections, including updated projections, from time to time requested by DB
from the date of this Commitment Letter through the successful completion of the
syndication of each of the Facilities; and (v) promptly providing DB with all
other information reasonably deemed necessary by DB to successfully complete the
syndication of each of the Facilities so long as disclosure of such information
could not result, in the opinion of Trizec’s counsel, in a violation of, or
expose Trizec, Borrower, any guarantor of either of the Facilities or their
respective subsidiaries to any material liability under: (x) any applicable law,
ordinance or regulation or (y) any agreement with any unaffiliated third party
which is binding on Trizec, Borrower, any such guarantor or any of their
respective subsidiaries or on any property of any of them. Trizec agrees to use
commercially reasonable efforts to obtain the consent to the disclosure of such
information from any counterparty to any agreement referred to in subclause
(v) of the immediately preceding sentence.
To ensure an orderly and effective syndication of each of the Facilities, Trizec
agrees that until the earlier of (i) the completion of the syndication of each
Facility (as determined by DB) and (ii) 120 days following the Closing Date, it
will not, and it will not permit any of its subsidiaries to, syndicate or issue,
attempt to syndicate or issue, announce or authorize the announcement of the
syndication or issuance of, or engage in discussions concerning the syndication
or issuance of, any debt facility or debt security or convertible financing
(whether by way of a loan, note, bond or otherwise) (other than (x) the
Facilities and (y) ordinary course non-recourse mortgage financing, provided
that guaranties of customary non-recourse carveouts and environmental
indemnities shall not, by themselves, cause such mortgage financing to be
characterized as recourse mortgage financing), including, without limitation,
the renewal of any thereof that would have an adverse effect on the syndication
of either Facility (as reasonably determined by DB), without the prior written
consent of DB.

5



--------------------------------------------------------------------------------



 



DBTCA will act as sole administrative agent for each Facility and DBSI will act
as sole lead arranger or manager and bookrunner for each Facility. No other
person or entity shall be appointed as agent, co-agent, arranger or bookrunner
and no other titles conferred, without the consent of DB. Trizec agrees that no
Lender or other person or entity will receive any compensation of any kind for
its participation in either Facility, except as expressly provided for herein,
in the Fee Letter or in Exhibits A and B hereto unless DB shall so agree.
Section 4. Fees.
Trizec shall pay the fees set forth in the separate letter agreement relating to
the Facilities dated the date hereof (the “Fee Letter”) between Trizec and DB.
The terms of the Fee Letter are an integral part of DB’s commitment hereunder
and constitute part of this Commitment Letter for all purposes hereof. Each of
the fees described in the Fee Letter shall be non-refundable when paid.
Section 5. Indemnification.
Trizec shall indemnify and hold harmless DB, each Lender and each of their
respective affiliates and each of their respective officers, directors,
employees, agents, advisors, attorneys and representatives (each, an
“Indemnified Party”) from and against any and all actions, suits, proceedings,
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel), joint or several and
of any kind or nature, that may be incurred by or asserted or awarded against
any Indemnified Party (including, without limitation, in connection with or
relating to any investigation, litigation or proceeding or the preparation of a
defense in connection therewith), in each case arising out of or in connection
with or by reason of this Commitment Letter or the Facility Operative Documents,
the Transactions, the transactions contemplated hereby or thereby, or any actual
or proposed use of the proceeds of the Facilities, except to the extent such
claim, damage, loss, liability or expense is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or any of its
affiliates. In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by Trizec
or any of its affiliates or any of their respective directors (or the equivalent
thereof), security holders or creditors, an Indemnified Party or any other
person or entity, or an Indemnified Party is otherwise a party thereto and
whether or not any of the Transactions are consummated.
No Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to Trizec, its subsidiaries and affiliates or any of their respective
directors (or the equivalent thereof), security holders or creditors for or in
connection with this Commitment Letter or the Facility Operative Documents, the
Transactions or any of the transactions contemplated hereby or thereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or any of its affiliates.

6



--------------------------------------------------------------------------------



 



In no event, however, shall any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).
Section 6. Costs and Expenses.
Except as provided below in this Section 6, on the closing date of the
Facilities (the “Closing Date”) or such earlier date as provided in the Fee
Letter if the Closing Date does not occur, Trizec shall pay or reimburse DB on
demand for all reasonable costs and expenses incurred by DB (whether incurred
before or after the date hereof) in connection with the Transactions and the
Facilities and the syndication of the Facilities and the preparation,
negotiation, execution and delivery of this Commitment Letter, the Facility
Operative Documents and any security arrangements in connection therewith,
including, without limitation, the reasonable fees and disbursements of counsel
of DB identified in Exhibits A and B (and of local and/or special counsel to DB)
and other consultants engaged by DB (or by you at DB’s request). Trizec further
agrees to pay all costs and expenses of DB (including, without limitation,
reasonable fees and disbursements of counsel and consultants) incurred in
connection with the enforcement of any of its rights and remedies hereunder.
Section 7. Confidentiality.
By accepting delivery of this Commitment Letter, Trizec agrees that this
Commitment Letter is for its confidential use only and that neither its
existence nor the terms hereof will be disclosed to any person or other entity
other than (i) Trizec’s officers, directors, employees, accountants, attorneys
and other advisors, and then only on a confidential and “need to know” basis in
connection with the Transactions and (ii) as required by law or compulsory legal
process; provided, however, that Trizec may disclose the existence and contents
of this Commitment Letter (including the Exhibits attached hereto but not the
Fee Letter) to Arden and GECC and any of their respective officers, directors,
employees, accountants, attorneys and other advisors, and then only on a
confidential and “need to know” basis in connection with the Transactions; and
provided further, that following Trizec’s acceptance of the provisions hereto as
provided below and its return of an executed counterpart of this Commitment
Letter and the Fee Letter to DB, (i) Trizec may file a copy of this Commitment
Letter (other than the Fee Letter) in any public record in which it is required
by law to be filed, (ii) Trizec may make such other public disclosures of the
terms and conditions hereof as Trizec is required by law, or compulsory legal
process, to make, (iii) Trizec may disclose the existence and contents of this
Commitment Letter (including the Exhibits attached hereto but not the Fee
Letter) to any rating agency in connection with the Transactions, (iv) Trizec
may disclose the existence and contents of this Commitment Letter (including the
Exhibits attached hereto but not the Fee Letter) in any public filing,
prospectus or offering memorandum made by it in connection with the Acquisition
or the financing thereof, (v) Trizec may disclose the existence and contents of
this Commitment Letter (including the Exhibits attached hereto but not the Fee
Letter) (and, with DB’s prior approval, certain other matters related to the
Commitment Letter (including the Exhibits attached hereto but not the Fee
Letter)) in the Acquisition Agreement and Merger Agreement, and (vi) Trizec may
disclose the

7



--------------------------------------------------------------------------------



 



existence and contents of this Commitment Letter (including the Exhibits
attached hereto but not the Fee Letter) to Arden and GECC and any of their
respective officers, directors, employees, accountants, attorneys and other
advisors, and then only on a confidential and “need to know” basis in connection
with the Transactions, and Arden or GECC or any of their respective affiliates
may file a copy of this Commitment Letter (including the Exhibits attached
hereto but not the Fee Letter) in any public record in which it is required by
law to be filed, may make such other public disclosures of the terms and
conditions hereof as Arden, GECC or any such affiliate is required by law, or
compulsory legal process, to make, and may disclose the existence and contents
of this Commitment Letter (including the Exhibits attached hereto but not the
Fee Letter) to any rating agency in connection with the Transactions or in any
public filing, prospectus or offering memorandum made by Arden, GECC or any such
affiliate in connection with the Transactions. Notwithstanding any other
provision in this Commitment Letter, DB hereby confirms that Trizec shall not be
limited from disclosing the U.S. tax treatment or U.S. tax structure of the
Facilities and the other Transactions.
Section 8. Representations and Warranties.
Trizec represents and warrants that to the best of its knowledge, (i) all
written information other than financial projections) that has been or will
hereafter be made available to DB, any Lender or any potential Lender by or on
behalf of Trizec, the Borrower and of their respective affiliates or any of
their respective representatives in connection with the transactions
contemplated hereby (the “Information”), taken as a whole, does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statements were or are made and
(ii) all financial projections, if any, that have been or will be prepared by or
on behalf of Trizec, the Borrower, any of their respective affiliates or any of
their respective representatives and made available to DB, any Lender or any
potential Lender (the “Projections”) have been or will be prepared in good faith
based upon assumptions that were believed by the preparer to be reasonable as of
the date of the preparation of such Projections. If, at any time from the date
hereof until the execution, delivery and effectiveness of the Facility Operative
Documents, any of the representations and warranties in the preceding sentence
would be incorrect in any material respect if the Information or Projections
were being furnished, and such representations and warranties were being made,
at such time, then Trizec agrees to supplement the Information and Projections
from time to time (including, without limitation, promptly following the
reasonable request of DB) so that the representations and warranties contained
in this paragraph remain correct in all material respects under those
circumstances.
In providing this Commitment Letter (which includes its agreement to request the
Existing Revolving Facility Amendment) and underwriting the Facilities including
the syndication of the Facilities, DB is relying on the accuracy of the
Information furnished to it by or on behalf of Trizec, the Borrower, and their
respective affiliates and representatives without independent verification
thereof.

8



--------------------------------------------------------------------------------



 



Section 9. No Third Party Reliance, Etc.
The agreements of DB hereunder and in the Fee Letter and of any Lender that
issues a commitment to provide financing under either of the Facilities are made
solely for the benefit of Trizec and the Borrower and may not be relied upon or
enforced by any other person or entity. Please note that those matters that are
not covered or made clear in this Commitment Letter or in the Fee Letter are
subject to mutual agreement of the parties hereto. Neither Trizec nor the
Borrower may assign or delegate any of its rights or obligations hereunder
without DB’s prior written consent. This Commitment Letter may not be amended or
modified, or any provisions hereof waived, except by a written agreement signed
by all parties hereto. Neither this Commitment Letter nor the Fee Letter is
intended to create a fiduciary relationship among the parties hereto.
Trizec acknowledges that DB and/or one or more of its affiliates may be
providing financing, equity capital, financial advisory and/or other services to
parties whose interests may conflict with Trizec’s interests, including, for the
avoidance of doubt, financing of alternative bids for the Portfolio Acquisition
and/or the Merger Transaction. Consistent with DB’s policy to hold in confidence
the affairs of its customers, neither DB nor any of its affiliates will furnish
confidential information obtained by or on behalf of Trizec, the Borrower, or
any of their respective affiliates or representatives in connection with the
transactions contemplated hereby to any of DB’s other customers. Furthermore,
neither DB nor any of its affiliates will make available to Trizec or the
Borrower confidential information that DB obtained or may obtain from any other
person.
Section 10. Governing Law, Jurisdiction, Etc.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the law of the State of New York. This Commitment Letter and
the Fee Letter sets forth the entire agreement among the parties with respect to
the matters addressed herein and supersede all prior communications, written or
oral, with respect hereto. This Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, taken together, shall constitute
one and the same Commitment Letter or Fee Letter, as applicable. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by fax shall be as effective as delivery of an original, executed
counterpart of this Commitment Letter or Fee Letter, as applicable. Sections 3,
5, 6, 7, 9, 10, 11 and 12 hereof shall survive the termination of this
Commitment Letter. Trizec acknowledges that information and documents relating
to the Existing Revolving Facility Amendment and the Facilities may be
transmitted through Intralinks™, the internet or similar electronic transmission
systems.
With respect to all matters relating to this Commitment Letter and the
transactions contemplated hereby, each of the parties hereto irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in the State of New York, County of New York, and any appellate
court from any thereof, (ii) agrees that all claims related hereto may be heard
and determined in such courts, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum, (iv) agrees

9



--------------------------------------------------------------------------------



 



that a final judgment of such courts shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law, and (v) waives any immunity (sovereign or otherwise) from jurisdiction of
any court or from any legal process.
Section 11. Waiver of Jury Trial.
Each party hereto irrevocably waives all right to trial by jury in any claim,
action, suit, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter
or the Transactions or the actions of the parties hereto or any of their
affiliates in the negotiation, performance or enforcement of this Commitment
Letter or the Fee Letter.
Section 12. Payments.
All payments under this Commitment Letter (including under the Fee Letter) shall
be made without any set-off or counter-claim and free and clear of any
withholding or deduction (whether on account of tax or otherwise) except as may
be required by law. If Trizec or any of its affiliates is required by law to
make any deduction or withholding from any sum payable under this Commitment
Letter (including under the Fee Letter), the sum in respect of which the
deduction or withholding is required to be made shall be increased to the extent
necessary to ensure that DB (or as the case may be, the relevant Indemnified
Party) receives a net sum equal to that which it would have received had no such
deduction or withholding been required to be made. All payments to be made under
this Commitment Letter (including under the Fee Letter) shall be made in
immediately available freely transferable funds to such account with such bank
as DB shall notify.
Section 13. Patriot Act Notification.
DB hereby notifies you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), DB and each Lender is required to obtain, verify and record information
that identifies any borrower, which information includes the name, address, tax
identification number and other information regarding any such borrower that
will allow DB and such Lender to identify such borrower in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to each Lender.
[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



Please indicate Trizec’s acceptance of the provisions hereof by signing the
enclosed copy of this Commitment Letter (including the Fee Letter) and returning
them to DB at or before 5:00 p.m. (New York City time) on December 22, 2005, the
time at which the commitment of DB set forth above (if not so accepted prior
thereto) will terminate. If Trizec elects to deliver this Commitment Letter by
fax, please arrange for the executed original to follow by next-day courier.

11



--------------------------------------------------------------------------------



 



            Very truly yours,
      DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:        /s/ Alexander B.V. Johnson         Name:   Alexander B.V.
Johnson        Title:   Managing Director   

            By:        /s/ James Rolison         Name:   James Rolison       
Title:   Director   

            DEUTSCHE BANK SECURITIES INC.
      By:        /s/ James Rolison         Name:   James Rolison        Title:  
Director   

            By:        /s/ George R. Reynolds         Name:   George R.
Reynolds        Title:   Vice President   

12



--------------------------------------------------------------------------------



 



         

ACCEPTED this 21st day
of December, 2005
TRIZEC PROPERTIES, INC.

              By:   /s/ Michael C. Colleran              
 
  Name:   Michael C. Colleran    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    

13